        Case 19-40462    Doc 4    Filed 12/26/19 Entered 12/26/19 14:19:01   Desc Main
                                     Document    Page 1 of 8
                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 SHELBY DIVISION

IN THE MATTER OF:

NAME:       SMITH, THOMAS ALEXANDER                CHAPTER 13
            SMITH, YOLANDA KAYE                    CASE NO. 19-40462

ADDRESS: 2565 NC 120 HWY.
         MOORESBORO, NC 28114-6732

SSN:        --- -- 3598 & --- -- 9794

                                 DEBTORS


                           1. NOTICE OF BANKRUPTCY FILING

                           2. NOTICE OF THE AUTOMATIC STAY

                   3. NOTICE OF CHAPTER 13 PLAN FILED BY DEBTOR

4. NOTICE OF RIGHT TO OBJECT TO PLAN AND FINAL DATE FOR FILING OBJECTIONS



                           1. NOTICE OF BANKRUPTCY FILING

PLEASE TAKE NOTICE that the above named debtor(s) have filed a petition for relief under
CHAPTER 13 of Title 11 of the United States Code. This petition has been filed with the United
States Bankruptcy Court for the Western District of North Carolina.


       2. NOTICE OF AUTOMATIC STAY AND SANCTIONS FOR VIOLATION OF STAY

PLEASE TAKE FURTHER NOTICE that if this is the first bankruptcy filing for the debtor(s),
pursuant to Section 362 of Title 11 of the United States Code all creditors and other legal
entities including individuals are hereby AUTOMATICALLY STAYED AND ENJOINED from
commencing or continuing any judicial, administrative or other proceeding against the
debtor(s); from enforcing a judgment against the debtor(s) or their property; from
creating, perfecting or enforcing against the debtor(s) any lien; from collecting or
recovering a claim against the debtor(s); from setting off any debt owed by the
debtor(s); or from taking any other form of adverse creditor action against the debtor(s)
or property of the debtor(s) .

In the event that this is a case in which there is one prior dismissed bankruptcy case
within the last year, there is a 30 day automatic stay as to the debtor which may be
extended if granted by the Bankruptcy Court. However, the automatic stay as to
property of the estate is not limited to the said 30 day period and therefore any
collection action as to property of the estate both before and after the 30 day period is
enjoined as to any property of the estate for the duration of the bankruptcy proceeding
         Case 19-40462     Doc 4    Filed 12/26/19 Entered 12/26/19 14:19:01      Desc Main
                                       Document    Page 2 of 8
or until the secured creditor secures relief from the stay after notice and a hearing or
the case is dismissed prior to discharge.

In the event that this is a case in which there has been more than one prior dismissed
bankruptcy case within the last year, there is no automatic stay both as to the Debtor
and as to property of the estate in effect unless requested by a party and granted by the
Bankruptcy Court after proper notice and a hearing.

PLEASE TAKE FURTHER NOTICE THAT ANY VIOLATION OF THIS AUTOMATIC STAY OR
ANY OTHER BANKRUPTCY STAY WILL RESULT IN THE FILING OF A MOTION FOR
SANCTIONS WITH THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN
DISTRICT OF NORTH CAROLINA. IF SUCH A MOTION IS FILED, THE DEBTOR(S) WILL
MOVE THE COURT FOR THE RECOVERY OF ACTUAL DAMAGES OF NO LESS THAN
$2,500.00, OF PUNITIVE DAMAGES OF NO LESS THAN $10,000.00, AND OF LEGAL FEES
AND EXPENSES IN AN AMOUNT NO LESS THAN $2,500.00.


                                   2A. NOTICE OF 341 MEETING

PLEASE TAKE FURTHER NOTICE that the notice of the first meeting of creditors in this case will be
issued by the Standing Chapter 13 Trustee and you will receive a copy thereof. This notice will
include the time, date and place for the first meeting of creditors in this case. This notice will also
include a proof of claim form that may be used for filing any proof of claim form with the Trustee's
Office.


             2B. MASTER MAILING MATRIX OF ALL CREDITORS AND PARTIES

PLEASE TAKE FURTHER NOTICE that all known creditors in this case are listed by name, address
and account number (if known or assigned) on the master mailing matrix, a copy of which is
attached to this notice.


                     2C. NOTICE OF CASE INFORMATION PROCEDURES

PLEASE TAKE FURTHER NOTICE that you may call the telephone numbers noted herein for a
computer assisted voice confirmation (VCIS) of this filing from the United States Bankruptcy Court.
The telephone numbers are: 704.350.7505 or 800.884.9868. In order to get information from this
system, you must use a touch-tone telephone.

PLEASE TAKE FURTHER NOTICE that information about this case may also be obtained by use of
the electronic public access system (PACER). This system allows any party to use a terminal or
computer and modem to dial into the Bankruptcy Court's computer system, to connect to a special
information computer, and to request information about a case. The Court's PACER telephone
numbers are 704.350.7509 and 800.324.5614. The Clerk's office will provide documentation on
the use, restrictions, and capabilities of the PACER system, as well as a PACER registration form
and user identification, upon request. All inquiries should be directed to the Court's Director of
Automation or other systems staff at 704.350.7500.

PLEASE TAKE FURTHER NOTICE that you may obtain copies of any and all pleadings and schedules
filed in this case from the court’s web site, www.ncwb.uscourts.gov. This site is maintained by
the United States Bankruptcy Court for the Western District of North Carolina and all documents
         Case 19-40462    Doc 4   Filed 12/26/19 Entered 12/26/19 14:19:01     Desc Main
                                     Document    Page 3 of 8
filed in this case are public records available from this site with a PACER identification and
password.

PLEASE TAKE FURTHER NOTICE that all inquiries regarding this case addressed to the attorney of
record for the debtor must be made in writing and that copies of all pleadings filed with the court
will be provided at the rate of $1.00 per page, payable in advance.


                              3. NOTICE OF CHAPTER 13 PLAN

     A CHAPTER 13 PLAN WILL BE SERVED SEPARATELY. YOUR RIGHTS MAY BE
AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT
HAVE ANY ATTORNEY, YOU MAY WISH TO CONSULT ONE).


                 4. NOTICE OF TIME PERIOD FOR OBJECTIONS TO PLAN

      Local Rule 3015-1 of the United States Bankruptcy Court for the Western District
of North Carolina provides that “Parties shall have fourteen (14) days after the 341(a)
meeting within which to file an objection to confirmation of the Chapter 13 plan. If no
objection is filed within that time, the Court will enter an order confirming the plan.”
If you do not want the court to grant the relief requested by the debtor(s) in their plan
summary, or if you want the court to consider your views on the plan, then you must
timely file a written objection to confirmation and request for hearing with the Clerk of
the Court. If a timely objection is filed, then all parties will receive notice of the time,
date and place for the Court hearing.

                       4A. NOTICE OF FILING AND SERVICE OF OBJECTIONS

      File with the court a written request for a hearing and a written
      objection to confirmation if you desire to file one at:

             United States Bankruptcy Court
             Western District of North Carolina
             401 West Trade Street
             Charlotte, NC 28202

      You must also mail a copy to:

             Matthew T. McKee
             Attorney for the Debtor(s)
             P.O. Box 1000
             Shelby, NC 28151-1000

             and to:

             Steven G. Tate
             Chapter 13 Trustee
             212 Cooper Street
             Statesville, NC 28677
        Case 19-40462   Doc 4   Filed 12/26/19 Entered 12/26/19 14:19:01   Desc Main
                                   Document    Page 4 of 8


  4B. NOTICE OF CONSEQUENCES OF FAILURE TO FILE TIMELY OBJECTION TO PLAN

IF YOU OR YOUR ATTORNEY DO NOT TAKE THESE STEPS, THE COURT MAY DECIDE
THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION OR OBJECTION AND
MAY ENTER AN ORDER GRANTING THAT RELIEF.

                             5. NOTICE OF YOUR ADDRESS

      Please be advised that the filing or service of any Notice of Appearance by an
attorney on behalf of any creditor, the filing of an address for service of court papers,
and filing of the name and address of any designated party or agent for the receipt of
court papers, shall be deemed the proper address for all such creditors for service of
any notices, papers, motions or other process in this case and shall be deemed a
waiver of the Notice provisions provided for by Section 342(c) of the Bankruptcy Code
with respect to any notice required to be given by the debtor to a creditor. The
address for notices filed in this case shall be “deemed” the exclusive notice address
unless and until a written request or notice of a new address is filed by the creditor in
this case and served on the Court, the Trustee, and the attorney for the Debtor(s).

DATED THIS THE 26TH DAY OF DECEMBER, 2019.




_________________________________
Matthew T. McKee
MAX GARDNER LAW, PLLC
ATTORNEY FOR THE DEBTOR
P.O. BOX 1000
SHELBY NC 28151-1000
704.487.0616 (VOICE)
888.870.1647 (FAX)
Primary e-mail: mattmckee@maxgardner.com
            Case 19-40462   Doc 4   Filed 12/26/19 Entered 12/26/19 14:19:01        Desc Main
                                       Document    Page 5 of 8
                                      CERTIFICATE OF SERVICE

       Casey J. Hopper, Legal Assistant, hereby certifies to the court as follows:

       1.      I am not a party to this proceeding;

       2.      I am not less than 18 years of age;

       3.     I have this day served a copy of the foregoing Notice of Filing on all parties in interest,
by placing the same in an envelope, first-class mail, postage prepaid, addressed to each person
or entity at the place and address as appears on the master mailing matrix, a copy of which is
attached hereto as Exhibit A and is fully incorporated herein by this reference;

      4.    To the best of my knowledge, information and belief, the parties in interest in this
proceeding are not infants and are not incompetent; and

      5.       Service as outlined herein was made within the United States of
America.

DATED THIS THE 26TH DAY OF DECEMBER, 2019.


___/s/ Casey J. Hopper______
Casey J. Hopper
MAX GARDNER LAW, PLLC
P.O. BOX 1000
SHELBY NC 28151-1000
TELEPHONE NO: 704.487.0616

                                MASTER MAILING MATRIX ATTACHED
                   Case 19-40462           Doc 4    Filed 12/26/19           Entered 12/26/19 14:19:01     Desc Main
Label Matrix for local noticing                    ShelbyDocument
                                                          Division         Page 6 of 8           360 Equipment Finance, LLC
0419-4                                             401 West Trade Street                         300 Beardsley Ln. Bldg D
Case 19-40462                                      Charlotte, NC 28202-1633                      Ste. 201
Western District of North Carolina                                                               Austin, TX 78746-4945
Shelby
Thu Dec 26 14:15:41 EST 2019
Allan Wilson, SC Attorney General                  Ally Financial                                Altran Financial, LP
Rembert Dennis Bldg                                P O Box 380901                                5800 North Course Dr.
1000 Assembly St.                                  Bloomington, MN 55438-0901                    Houston, TX 77072-1613
Columbia, SC 29201-3117


American Honda Finance                             (p)BANK OF AMERICA                            (p)BB AND T
13856 Ballantyne Corp Pl                           PO BOX 982238                                 PO BOX 1847
Charlotte, NC 28277-2711                           EL PASO TX 79998-2238                         WILSON NC 27894-1847



Brenda Brown Administrator                         Capital One Bank USA NA                       (p)CAROLINAS EMERGENCY PHYSICIANS
Unemployment Insurance & Regional Operat           PO Box 30281                                  PO BOX 9238
148 Andrew Young Int’l Blvd., Ste.                 Salt Lake City, UT 84130-0281                 DAYTONA BEACH FL 32120-9238
Atlanta, GA 30303-1732


Charles C. Euripides, Attorney                     (p)CHOICE RECOVERY INC                        Christopher Carr, GA Attorney General
Crown Center 580 Main St.                          1550 OLD HENDERSON ROAD                       Office of the Attorney General
Ste. 600                                           STE 100                                       40 Capitol Square, SW
Norfolk, VA 23510                                  COLUMBUS OH 43220-3662                        Atlanta, GA 30334-9057


Cleveland Co. Clerk of Court                       Cleveland Co. Clerk of Court                  Dan Ellzey, Executive Director
18-CVD-1846                                        19-CVD-1272                                   SC Dept. of Employment & Workforce
100 Justice Place                                  100 Justice Place                             P O Box 995
Shelby, NC 28150-4638                              Shelby, NC 28150-4638                         Columbia, SC 29202-0995


Delta Management Group                             (p)DISCOVER FINANCIAL SERVICES LLC            Dr. Laura Williams Carscaddon
2499 Rice St., Ste. 245                            PO BOX 3025                                   129 Spring Forest Dr.
St. Paul, MN 55113-3700                            NEW ALBANY OH 43054-3025                      Shelby, NC 28152-9102



First Citizens Bank                                Ford Motor Credit Company, LLC                Georgia Dept. of Labor
Equipment Fin/Leasing                              P O Box 17948                                 148 Andrew Young International Blvd. NE
P O Box 63034                                      Greenville, SC 29606-8948                     Ste. 752
Charlotte, NC 28263-3034                                                                         Atlanta, GA 30303-1751


(p)GEORGIA DEPARTMENT OF REVENUE                   Glasser & Glasser, PLC                        Hunter Warfield
COMPLIANCE DIVISION                                P O Box 3400                                  4645 S. Lakeshore Dr.
ARCS BANKRUPTCY                                    Norfolk, VA 23514-3400                        Ste. 11
1800 CENTURY BLVD NE SUITE 9100                                                                  Tempe, AZ 85282-7152
ATLANTA GA 30345-3202

Internal Revenue Service                           Internal Revenue Service                      John Deere Financial
Centralized Insolvency Operation                   P.O. Box 7317                                 P O Box 6600
P.O. Box 7346                                      Philadelphia, PA 19101-7317                   Johnston, IA 50131-6600
Philadelphia, PA 19101-7346
                   Case 19-40462           Doc 4    Filed 12/26/19            Entered 12/26/19 14:19:01     Desc Main
Joshua H. Stein, Attorney General                  K.C. Document
                                                        Ushijima, Attorney Page 7 of 8            Law Office of Attorney Clark Thurn
NC Dept of Justice                                 Gurstel Law Firm, PC                           2499 Rice St., Ste. 235
114 W. Edenton St.                                 1275 E. Fort Union Blvd., Ste. 116             Saint Paul, MN 55113-3724
Raleigh, NC 27603-1712                             Midvale, UT 84047-1887


Mark Butler, Labor Commissioner                    NC Industrial Commission                       North Carolina Department of Commerce
Georgia Dept. of Labor                             Department of Insurance                        Division of Employment Security
223 Courtland St., NE                              1240 Mail Service Center                       P O Box 27967
Atlanta, GA 30303-1777                             Raleigh, NC 27699-1240                         Powellsville, NC 27967


North Carolina Department of Revenue               North Carolina Department of Revenue           North Carolina Quick Pass
Bankruptcy Unit                                    P.O. Box 25000                                 Quick Pass Customer Service Center
P O Box 1168                                       Raleigh, NC 27640-0100                         P O Box 7116
Raleigh, NC 27602-1168                                                                            Charlotte, NC 28272-1116


North Shore Agency                                 On Deck Capital, Inc.                          Proactiv
P O Box 9221                                       1400 Broadway                                  P O Box 2020
Old Bethpage, NY 11804-9021                        New York, NY 10018-5300                        Harlan, IA 51593-0001



(p)RUTHERFORD COUNTY REVENUE DEPARTMENT            (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE   SE Toyota Finance
ATTN BANKRUPTCY CLERK                              PO BOX 8597                                    P O Box 991817
125 W 3RD ST                                       COLUMBIA SC 29202-8597                         Mobile, AL 36691-8817
RUTHERFORDTON NC 28139-2425


Sandra Smith                                       Smith Debnam et al                             Smith Debnam et al
106 Columns Circle                                 Christina McAlpin Taylor                       Jeriel Thomas
Shelby, NC 28150-4866                              P O Box 176010                                 P O Box 176010
                                                   Raleigh, NC 27619-6010                         Raleigh, NC 27619-6010


South Carolina Dept. of Revenue                    State Employees’ Credit Union                  Steve H. Owens Rutherford Co. Clerk of Court
P O Box 125                                        PO Box 29606                                   19 CVD 530
Columbia, SC 29202-0125                            Raleigh, NC 27626-0606                         229 N. Main St., Ste. 203
                                                                                                  Rutherfordton, NC 28139-2535


Steve H. Owens Rutherford Co. Clerk of Court       Susan Miller                                   US Attorney
19-CVD-583                                         NC Industrial Commission                       227 W. Trade St.
229 N. Main St., Ste 203                           1233 Mail Service Center                       Suite 1650
Rutherfordton, NC 28139-2535                       Raleigh, NC 27699-1233                         Charlotte, NC 28202-1698


Verliance, Inc.                                    Zwicker & Associates, PC                       Matthew T. McKee
43406 Business Park Dr.                            Franklin L. Greene, Esq.                       MaxGardnerLaw PLLC
Temecula, CA 92590-5526                            P O Box 9013                                   213 Patton Ave
                                                   Andover, MA 01810-0913                         Suite A
                                                                                                  Shelby, NC 28150-4696

Steven G. Tate                                     Thomas Alexander Smith                         Yolanda Kaye Smith
212 Cooper Street                                  2565 NC 120 Hwy                                2565 NC 120 Hwy
Statesville, NC 28677-5856                         Mooresboro, NC 28114-6732                      Mooresboro, NC 28114-6732
                      Case 19-40462        Doc 4      Filed 12/26/19 Entered 12/26/19 14:19:01                      Desc Main
                                                         Document    Page 8 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America, NA                                  Branch Banking and Trust Company                     Carolinas Emergency Physicians
PO Box 982238                                        223 West Nash Street                                 P O Box 9238
El Paso, TX 79998                                    Wilson, NC 27893                                     Daytona Beach, FL 32120



Choice Recovery Inc                                  Discover Financial Services, LLC                     Georgia Dept. of Revenue
PO Box 20790                                         P O Box 15316                                        Taxpayer Services Division
Columbus, OH 43220                                   Wilmington, DE 19850-5316                            P O Box 105499
                                                                                                          Atlanta, GA 30348-5499


Rutherford County Revenue Dept.                      SC Dept of Employment and Workforce
125 W. 3rd St.                                       P O Box 995
Rutherfordton, NC 28139                              Columbia, SC 29202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)360 Equipment Finance                             (u)First Citizens Bank                               (d)North Carolina Department of Revenue
                                                                                                          Bankruptcy Unit
                                                                                                          P.O. Box 1168
                                                                                                          Raleigh, NC 27602-1168


End of Label Matrix
Mailable recipients     59
Bypassed recipients      3
Total                   62
